Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156617                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  RETAIL WORKS FUNDING LLC,                                                                               Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 156617
                                                                    COA: 332453
                                                                    Oakland CC: 2015-148461-CB
  TUBBY’S SUB SHOPS, INC. and
  JB DEVELOPMENT LLC,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2017
           d1031
                                                                               Clerk